Title: From Alexander Hamilton to Robert Purviance, 22 August 1794
From: Hamilton, Alexander
To: Purviance, Robert



Treasury Department August 22d 1794
Sir,

I am to acknowledge the Receipt of your Letter of the 19th Instant, with the inclosures therein mentioned, excepting the Copy of the letter from the Grand Jury to you.
I am pleased with your compliance with the request of the Grand Jury as to Stationing the Cutter and I shall be so with every other practicable co-operation on the part of the Custom House in a case, in which consideration of public policy and humanity so eminently coincide. But as it cannot be forseen how long the occasion for precautions of this sort may continue, and as the establishments connected with the Custom House, cannot durably be diverted from their destination, it will be right to observe to the proper persons, that your cooperation can only be for a moderate period of time and that if there is a probability that the necessity for such precautions may be prolonged, it will be requisite that a substitute should be thought of.
I am with consideration Sir.   Your most obedient Servant

A Hamilton
Robert Purviance EsquireCollector of Baltimore

